DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-12, 14-17, 19-20, 22, 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millikin et al. (2,426,703) (“Millikin”) as modified by McConnaughey (1,802,087).


Regarding claim 1, Milliken teaches a system for re-surfacing a pavement surface, said system comprising: a mobile vehicle having a first longitudinal axis (parallel to shaft 33); a material delivery mechanism (25) having a second longitudinal axis; an actuation 

Regarding claim 2, Millikin as modified by McConnaughey teaches the said second longitudinal axis is oriented at a first angle relative to said first longitudinal axis in a first position, wherein said actuation system is configured to actuate said material delivery mechanism to a second position where said second longitudinal axis is oriented at a second angle relative to said first longitudinal axis (See Figure 1).  

Regarding claim 3, Millikin as modified by McConnaughey teaches the second longitudinal axis is obliquely oriented relative to said first longitudinal axis in the second position.  



Regarding claim 5, Millikin as modified by McConnaughey teaches the first longitudinal axis is aligned with a width centerpoint of said mobile vehicle, and wherein said second longitudinal axis is aligned with a width centerpoint of said material delivery mechanism (See Figure 1).  

Regarding claim 6, Millikin as modified by McConnaughey teaches the material delivery mechanism comprises a hydraulic system (50) configured to actuate said material delivery mechanism relative to said mobile vehicle.  

Regarding claim 7, Millikin as modified by McConnaughey teaches the hydraulic system comprises a plurality of hydraulic cylinders (50) coupled to said mobile vehicle and to said material delivery mechanism (25).  

Regarding claim 8, Millikin as modified by McConnaughey teaches the plurality of hydraulic cylinders comprises a pair of hydraulic cylinders spaced a distance apart.  

Regarding claim 11, Millikin as modified by McConnaughey teaches the material delivery mechanism comprises at least one dispersing element (25).  



Regarding claim 14, Millikin teaches a method for re-surfacing a pavement surface using a pavement resurfacing system, said method comprising: coupling a material delivery mechanism (25) to a mobile vehicle, wherein the mobile vehicle includes a first longitudinal axis (parallel to shaft 33) and the material delivery mechanism includes a second longitudinal axis; coupling an actuation system (50) to the mobile vehicle and to the material delivery mechanism;  -12-21413-00019operating the actuation system to move the material delivery mechanism with respect to the mobile vehicle such that the first longitudinal axis is oriented obliquely with respect to the second longitudinal axis (Figure 1; Column 1, Lines 35-40).  Millikin fails to teach the material delivery system is spaced from the mobile vehicle in the direction of the first longitudinal axis.  McConnaughey teaches a paving machine with a mobile vehicle (13) and a material delivery system (10) spaced from the mobile vehicle in the direction of the first longitudinal axis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to space the material delivery system of Millikin from the vehicle as taught by McConnaughey as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 15, Millikin as modified by McConnaughey teaches operating the actuation system comprises operating the actuation system to move the material 

Regarding claim 16, Millikin as modified by McConnaughey teaches operating the actuation system comprises operating the actuation system such that the second longitudinal axis is obliquely oriented relative to the first longitudinal axis in the second position.  

Regarding claim 17, Millikin as modified by McConnaughey teaches operating the actuation system comprises operating the actuation system such that the second angle is between zero degrees and ninety degrees (Column 1, Lines 35-40-acute angle).  

Regarding claim 18, Millikin as modified by McConnaughey teaches coupling an actuation system comprises coupling a hydraulic system (50) to the mobile vehicle and to the material delivery mechanism.  

Regarding claim 19, Millikin as modified by McConnaughey teaches coupling a hydraulic system comprises coupling a plurality of hydraulic cylinders (50) to the mobile vehicle and to the material delivery mechanism.  



Regarding claim 22, Millikin as modified by McConnaughey teaches operating the actuation system (50) comprises activating at least one hydraulic cylinder to move the material delivery mechanism relative to the mobile vehicle such that the first longitudinal axis is oriented obliquely with respect to the second longitudinal axis.  

Regarding claim 25, Millikin teaches a method for re-surfacing a pavement surface using a pavement resurfacing system, said method comprising: driving a mobile vehicle (10, 11), having a material delivery mechanism (25) coupled thereto, across the pavement surface, wherein the mobile vehicle includes a first longitudinal axis (parallel to shaft 33) and the material delivery mechanism includes a second longitudinal axis; actuating, with an actuation system (50), the material delivery mechanism with respect to the mobile vehicle such that the first longitudinal axis is oriented obliquely with respect to the second longitudinal axis (Figure 1).  Millikin fails to teach the material delivery system is spaced from the mobile vehicle in the direction of the first longitudinal axis.  McConnaughey teaches a paving machine with a mobile vehicle (13) and a material delivery system (10) spaced from the mobile vehicle in the direction of the first longitudinal axis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to space the material delivery system of 

Regarding claim 26, Millikin as modified by McConnaughey teaches actuating the material delivery mechanism comprises actuating the actuation system to move the material delivery mechanism from a first position where the second longitudinal axis is oriented at a first angle relative to the first longitudinal angle to a second position where the second longitudinal axis is oriented at a second angle relative to the first longitudinal angle (See Figure 1, range of angles).  

Regarding claim 27, Millikin as modified by McConnaughey teaches actuating the material delivery mechanism comprises actuating (via 50) the material delivery mechanism such that the second longitudinal axis is obliquely oriented relative to the first longitudinal axis in the second position (Column 1, Lines 35-40).  

Regarding claim 28, Millikin as modified by McConnaughey teaches actuating the material delivery mechanism comprises actuating the material delivery mechanism such that the second angle is between zero degrees and ninety degrees (Column 1, Lines 35-40).  

Regarding claim 29, Millikin as modified by McConnaughey teaches actuating the material delivery mechanism comprises actuating a hydraulic system (50) coupled between the mobile vehicle and to the material delivery mechanism.  

Regarding claim 30, Millikin as modified by McConnaughey teaches actuating the hydraulic system comprises actuating a pair of hydraulic cylinders (50) spaced a distance apart and coupled between the mobile vehicle and to the material delivery mechanism (25).  


Claims 9, 21 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millikin et al. (2,426,703) (“Millikin”) in view of McConnaughey (1,802,087) as modified by Wen et al. (2016/0082828) (“Wen”).

Regarding claim 9, Millikin as modified by McConnaughey teaches the invention as described above but fails to teach the hydraulic cylinders are independently actuated.  Wen teaches a road building machine having a material delivery mechanism (16) with a plurality of hydraulic actuators (28,30) to adjust an angle of the blade wherein said plurality of hydraulic cylinders are independently actuated (paragraph [0019]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the actuators of Millikin independently actuated as taught by Wen as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 21, Millikin as modified by McConnaughey teaches the invention as described above but fails to teach the hydraulic cylinders are independently actuated.  Wen teaches a road building machine having a material delivery mechanism (16) with a 

Regarding claim 31, Millikin as modified by McConnaughey teaches the invention as described above but fails to teach the hydraulic cylinders are independently actuated.  Wen teaches a road building machine having a material delivery mechanism (16) with a plurality of hydraulic actuators (28,30) to adjust an angle of the blade wherein said plurality of hydraulic cylinders are independently actuated (paragraph [0019]) to move the material delivery mechanism relative to the mobile vehicle such that the first longitudinal axis is oriented obliquely with respect to a second longitudinal axis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the actuators of Millikin independently actuated as taught by Wen as it is obvious to use a known technique to improve similar devices in the same way.


Claims 10, 13, 23, 24, 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millikin et al. (2,426,703) (“Millikin”) in view of McConnaughey (1,802,087) and in further view of Millikin et al. (2,426,702) (“Millikin 2”).

Regarding claim 10, Millikin as modified by McConnaughey teaches the invention as described above but fails to teach a material transfer device.  Millikin 2 teaches a road paving device having a material delivery system comprising at least one material transfer device (26) configured to transfer paving material toward an outer end of said material delivery mechanism.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a material transfer device in the paver of Millikin as taught by Millikin 2 to move loose or freed material along the diagonal screed to the end of the screed and further as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 13, Millikin as modified by McConnaughey teaches the invention as described above but fails to teach a material transfer device.  Millikin 2 teaches a road paving device having a material delivery system comprising at least one material transfer device (26) positioned between a primary dispersing element (15) and a secondary dispersing element (25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a material transfer device in the paver of Millikin as taught by Millikin 2 to move loose or freed material along the diagonal screed to the end of the screed and further as it is obvious to use a known technique to improve similar devices in the same way.  

Regarding claim 23, Millikin as modified by McConnaughey teaches comprising: dispersing spreadable material with a primary dispersing element (15) of the material delivery mechanism; and dispersing the spreadable material with a secondary dispersing element (25) of the material delivery mechanism but fails to teach a material transfer device.  Millikin 2 teaches a road paving device having a material delivery system comprising a primary dispersing element (15), transferring the spreadable material toward an outer end of the material delivery mechanism with a material transfer device (26) of the material delivery mechanism; and dispersing the spreadable material with a secondary dispersing element (25) of the material delivery mechanism.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a material transfer device in the paver of Millikin as taught by Millikin 2 to move loose or freed material along the diagonal screed to the end of the screed and further as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 24, Millikin as modified by McConnaughy and Millikin 2 teaches the transferring step (26)  is performed after dispersing with the primary dispersing element (15), and wherein the transferring step is performed before dispersing with the secondary dispersing element (25).  

Regarding claim 32, Millikin as modified by McConnaughey teaches dispersing spreadable material with a primary dispersing element (15) of the material delivery 

Regarding claim 33, Millikin as modified by McConnaughey and Millikin 2 teaches the transferring step is performed after dispersing with the primary dispersing element (15), and wherein the transferring step (26) is performed before dispersing with the secondary dispersing element (25).

Claims 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millikin et al. (2,426,703) (“Millikin”) in view of McConnaughey (1,802,087) and in further view of Grubba (2004/0208699).

Regarding claim 34, Millikin as modified by McConnaughey teaches the invention as described above but fails to teach a bracket and sleeve.  Grubba teaches a towed 

Regarding claim 35, Millikin as modified by McConnaughey and Grubba teaches the at least one sleeve is movable relative to said mobile vehicle to facilitate lifting and lowering said material delivery mechanism.  

Regarding claim 36, Millikin as modified by McConnaughey and Grubba teaches the material delivery mechanism comprises a frame (50), and wherein said frame is supported from said at least one bracket by a flexible linkage (56).  

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14 and 25 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        January 15, 2021